      Case: 1:17-cr-00050-SL Doc #: 68 Filed: 04/19/21 1 of 2. PageID #: 458




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


    UNITED STATES OF AMERICA,                    )         CASE NO. 1:17-cr-50
                                                 )
                          PLAINTIFF,             )         JUDGE SARA LIOI
                                                 )
    vs.                                          )
                                                 )         ORDER ON VIOLATION OF
                                                 )         CONDITIONS OF SUPERVISED
                                                 )         RELEASE
    ADAM D. BOYLEN,                              )
                                                 )
                          DEFENDANT.             )


          A Violation Report was filed in this case on February 18, 2021. The Court referred

this matter to Magistrate Judge Carmen E. Henderson to conduct appropriate proceedings

and to file a report and recommendation. Magistrate Judge Henderson reported that a

supervised release violation hearing was held on March 23, 2021. The defendant admitted

to the following violation:

          2. Failure to Pay Restitution as Directed. 1

          The magistrate judge filed a report and recommendation on March 23, 2021, in

which the magistrate judge recommended that the Court find that the defendant has violated

the conditions of his supervised release as set forth in the violation number 2.

          A final supervised release violation hearing was conducted on April 19, 2021.

Present were the following: Assistant United States Attorney Brad Beeson, representing

the United States; Attorney Noah Munyer, representing the defendant; the defendant,


1
  As the defendant has now satisfied his community service condition, the government moved to dismiss
violation number 1: Failure to Complete Community Service Hours. The government’s motion is granted.
   Case: 1:17-cr-00050-SL Doc #: 68 Filed: 04/19/21 2 of 2. PageID #: 459




Adam D. Boylen; and United States Probation Officer Jennifer Burke.

        No objections were filed to the report and recommendation of the magistrate judge.

Upon review, the Court adopts the report and recommendation of the magistrate judge and

finds the defendant to be in violation of the terms and conditions of his supervised release

as set forth in violation number 2.

        IT IS ORDERED that the defendant's term of supervised release is revoked and the

defendant is sentenced to the custody of the Bureau of Prisons for a period of one (1) day.

Defendant shall report to the U.S. Marshal’s Office in Akron, Ohio at 8:30 a.m., any day

on or before April 30, 2021. Defendant shall advise his probation officer which day he will

be reporting, so she can inform the U.S. Marshal’s Office in advance. After Mr. Boylen

reports he shall be permitted to leave so he can arrive to work no later than 1:00 p.m.

        Following release from BOP custody, the defendant shall be placed on Supervised

Release for a period of six (6) months other under the same terms and conditions originally

imposed, including payment of the balance of his outstanding restitution. Defendant shall

also cooperate with his U.S. Probation Officer in submitting the required paperwork to the

Financial Litigation Unit of the U.S. Attorney’s Office relative to any outstanding

restitution obligation.

        IT IS SO ORDERED.


 Dated: April 19, 2021
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                             2
